Citation Nr: 1826543	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-36 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date earlier than March 20, 2012 for the grant of service connection for major depressive disorder, recurrent, severe (hereinafter major depressive disorder).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Coogan, Associate Counsel



INTRODUCTION

The Veteran had active service in the U.S. Navy from February 1980 to July 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  


FINDINGS OF FACT

1.  In March 1983, the RO issued a rating decision denying the Veteran's claim for service connection for a psychiatric disorder or nervous condition.  The Veteran did not file an appeal within one year, and this decision became final.

2.  In March 2002, the RO issued a rating decision denying the Veteran's petition to reopen a claim for service connection for an anxiety disorder, on the basis that no new and material evidence had been received.  The Veteran did not file an appeal within one year, and this decision became final.

3.  In February 2004, the RO issued a rating decision denying the Veteran's petition to reopen a claim for service connection for dysthymic disorder, also claimed as anxiety, on the basis that no new and material evidence had been received.  The Veteran did not file an appeal within one year, and this decision became final.

4.  On March 20, 2012, the RO received the Veteran's petition to reopen her claim for service connection for a nervous condition, to include anxiety and depression.

5.  There was no subsequent formal claim, informal claim, or written intent to file a claim for entitlement to service connection for a psychiatric disorder between the last final denial in February 2004 and the March 20, 2012 claim to reopen.  



CONCLUSION OF LAW

The criteria for an effective date earlier than March 20, 2012 for the award of service connection for major depressive disorder have not been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor her representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Earlier Effective Date

In a July 2012 rating decision, the Veteran was granted service connection for major depressive disorder with a 100 percent rating, effective March 20, 2012.  The Veteran, who had filed several prior claims for service connection for this condition, contends that the effective date should instead be June 15, 2001, the date she filed one of her earlier claims.  

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a); 38 C.F.R. § 3.400.  The effective date of an award of disability compensation based on new and material evidence under 38 C.F.R. § 3.156 (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(2).  Similarly, the effective date of an award of disability compensation based on a reopened claim under the provisions of 38 C.F.R. §§ 3.109, 3.156, and 3.160(e) shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(r).

A finally adjudicated claim is an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction and the action having become final by the expiration of 1 year after the date of notice of the disallowance, or by denial on appellate review, whichever is the earlier.  38 C.F.R. § 3.160(d).  A reopened claim is any application for a benefit received after final disallowance of an earlier claim.  38 C.F.R. § 3.160(e).

A claimant is entitled to notice of any decision by VA affecting the payment of benefits or the granting of relief.  38 U.S.C. § 5104.  Such notice must inform a claimant of the right to initiate an appeal by filing a notice of disagreement (NOD), plus the periods in which an appeal must be initiated and perfected.  38 C.F.R. § 3.103(f) .  A claimant may then initiate an appeal from a VA decision by the timely filing of a NOD in writing.  38 C.F.R. § 20.200.

In October 1982, the Veteran filed her initial claim for service connection for a nervous condition, which was denied in a March 1983 rating decision.  The Board notes that March 2002 and February 2004 rating decisions each declined to reopen the claims for a psychiatric disorder, on the basis that new and material had not been received.  The Veteran did not appeal any of these rating decisions within one year.  Therefore, each of these decisions became final.  38 C.F.R. § 20.200, 20.302. Accordingly, they are only subject to reversal or amendment if they contain CUE. 38 C.F.R. § 3.105 (a).

On March 20, 2012, the RO received the Veteran's petition to reopen her claim for service connection for a nervous condition, to include anxiety and depression.  A July 2012 rating decision granted service connection for major depressive disorder, recurrent, severe (previously claimed as dysthymic disorder and anxiety) at a 100 percent rating, effective March 20, 2012, the date of the Veteran's most recent claim.  In October 2012, the Veteran filed a timely NOD, contending that the effective date for this grant should be retroactive to June 15, 2001, the first date when she had tried to reopen her claim for service connection.

After a careful review of the evidence, the Board finds that an earlier effective date for the grant of service connection for major depressive disorder is not warranted.  VA regulations provide that the effective date for an award of disability compensation based on new and material evidence, received after a prior final denial, shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110; 38 C.F.R. § 3.400(q)(2).  In this case, all prior denials were final and the Veteran's new claim was received on March 20, 2012.  Therefore, service connection for major depressive disorder may be granted as of March 20, 2012, the date of receipt of the claim to reopen, but no earlier.

The pertinent legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  The Board finds that the preponderance of the evidence is against the assignment of an effective date for the grant of service connection for major depressive disorder earlier than March 20, 2012.  Thus, since the Board finds no legal basis for assignment of any earlier effective date, the claim must be denied.  38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date earlier than March 20, 2012 for the grant of service connection for major depressive disorder, is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


